Exhibit 10.2

STERIS PLC MANAGEMENT INCENTIVE COMPENSATION PLAN

(As Assumed, Amended and Restated Effective March 28, 2019)

On March 28, 2019, the Redomiciliation of STERIS plc, a public limited company
organized under the laws of England and Wales (“STERIS UK”), from the United
Kingdom to Ireland (the “Redomiciliation”) pursuant to a court-approved scheme
of arrangement under English law (the “Scheme”) was completed. Pursuant to the
Redomiciliation, STERIS UK became an indirect subsidiary of a public limited
company incorporated under the laws of Ireland, also named STERIS plc (“STERIS
IE”). In connection with the Redomiciliation, the STERIS plc Management
Incentive Compensation Plan maintained by STERIS UK (the “Prior STERIS UK
Management Incentive Compensation Plan”) was assumed by STERIS IE. Therefore,
upon the Scheme becoming effective, the Prior STERIS UK Management Incentive
Compensation Plan is hereby assumed, amended and restated as set forth herein,
in order to reflect the Redomiciliation.

1.    Objective. The objective of this STERIS plc Management Incentive
Compensation Plan (the “Plan”) is to encourage greater initiative,
resourcefulness, teamwork, efficiency, and achievement of objectives on the part
of key employees whose performance and responsibilities directly affect the
performance of STERIS IE (“STERIS”, which definition shall include STERIS UK for
the period preceding the date on which the Scheme becomes effective) and its
subsidiaries (collectively, together with STERIS, the “Company”). The Plan is
hereby assumed, amended and restated effective as of the date on which the
Scheme becomes effective. Except as otherwise expressly provided herein, the
Plan provisions in effect prior to the date of this assumption, amendment and
restatement shall not be impacted and shall remain in full force and effect in
respect of periods prior to such date.

2.    Eligibility. Participation in the Plan will be limited to those key
employees that are selected for participation on an annual basis and will
normally include employees at or above the rank of Manager. Key employees
selected for participation each year will be notified of their participation and
given the parameters for bonus calculations early in the fiscal year.

A participant will be eligible to receive a bonus earned under the Plan for a
particular fiscal year if and only if he or she remains in the employ of the
Company through the end of that fiscal year, unless otherwise determined by the
CEO of STERIS, or with respect to executive officers and other senior managers
reporting to the CEO of STERIS, by the Compensation Committee of the Board of
Directors of STERIS (“Committee”).

3.    Target Bonus. Each participant will be assigned a percentage target bonus
based upon his or her position and level within the Company. The target bonus
will range from five percent to one hundred twenty-five percent of the
participant’s base salary.

4.    Financial Goals. Each year the Committee will select a threshold
performance target or targets for the Company, the attainment of which will be a
prerequisite to the payment of any bonuses under the Plan. In addition, the
Committee will select one or more measures of current year financial performance
for the Company as a whole, such as revenue growth, free cash flow, earnings
before interest and taxes (EBIT), margins, and net income, to be used as goals
for determining the payment of bonuses under the Plan. Each year the Committee
(or its delegatee) may also select one or more measures of financial performance
for Company business segments or business units to be used for determining the
payment of bonuses under the Plan for participants who are associated with such
segments or units. The Committee (or its delegatee) may also determine that a
participant’s bonus eligibility will depend in part on goals for the Company as
a whole and in part on goals for one or more business segments or business
units. For each financial goal, the Committee will designate numerical
“threshold,” “target,” and “maximum” levels of achievement. The maximum will be
assigned a percentage of target up to 200%. The Committee may adjust the
threshold, target and maximum levels of achievement for goals and/or achievement
results if the Company records a special charge or credit or other conditions or
special items occur that the Committee determines should be disregarded or
reflected, either partially or in their entirety, when calculating the amounts
of bonuses to be paid under the Plan. These conditions may include, but are not
limited to, those described in Section 12.

5.    Weighting of Goals. Each year during which the Committee selects more than
one goal to be applicable to any participant or group of participants, the
Committee will also specify the weight to be given to each such goal. For
example, the Committee might determine to give 75% weight to EBIT and 25% weight
to free cash flow.



--------------------------------------------------------------------------------

6.    Achievement Percentages. The threshold, target, and maximum performance
target levels will be determined by the Committee, with each target or goal
based on Company performance with respect to that goal. For example:

(a)    If performance is below the threshold level, the bonus achievement
percentage will be 0.

(b)    If performance is at the target level, the bonus achievement percentage
will be at 100.

(c)    If performance is at or above the maximum level, the bonus achievement
percentage will be the assigned maximum percentage.

For performance at any level between the threshold and target or target and
maximum, the bonus achievement percentage will be interpolated (unless otherwise
established by the Committee). For example, if performance is exactly half way
between the threshold and target, the bonus achievement percentage will be 50%.

7.    Individual Performance. Upon determination of a participant’s bonus based
on Company performance, the participant’s personal performance is considered
when determining the final bonus amount.

8.    Calculation of Bonuses. No bonuses will be paid for a fiscal year unless
the performance of the Company is at least equal to the threshold performance
target(s) level selected by the Committee for the year. Assuming that the
criterion is met, a participant’s bonus will be determined by multiplying his or
her target bonus by the achievement percentages attained during the year, taking
into account the weighting of goals, as appropriate. If the threshold level is
not attained for any goal, no bonus will be earned with respect to that goal.
The bonus earned by any participant during a fiscal year based on Company and /
or business segment or unit performance may range from zero (if performance is
below threshold on all goals or in other circumstances) to a maximum percentage
of target bonus selected by the Committee (if performance is at or above maximum
on all goals). A participant’s bonus amount may be decreased or eliminated, or
may be increased based on personal performance. The aggregate bonuses payable to
all participants in respect of any fiscal year are subject to the determination
of the Committee and may not exceed the pool amount for that year.

9.    Pool Amount. A pool amount is calculated for bonuses payable for each
fiscal year. The aggregate bonuses payable to all participants in respect of any
fiscal year may not exceed the pool amount for that fiscal year. The pool amount
is equal to the sum of the bonus payments all participants would be entitled to
receive based upon Company and/or business segment or unit performance without
giving effect to personal performance.

10.    Payment of Earned Bonuses. Unless the Committee determines not to pay
bonuses or to pay all or any part of bonuses under the Plan earlier, bonuses
earned under the Plan will be paid to participants not later than two and
one-half (2 1⁄2) months after the end of the fiscal year in which they are
earned, subject to Section 14.

11.    Midyear Additions and Adjustments. An individual assuming a key position
during a fiscal year may be included in the Plan and be eligible for a pro rata
portion of a full year bonus based upon the base salary earned while a
participant. A participant whose position or level within the Company changes
during a fiscal year may be assigned an increased or decreased target bonus for
the year taking into account the participant’s new position and compensation.

12.    Effect of Changes in Operations. If, during any fiscal year, the
operations of the Company are materially altered, whether by an acquisition of
substantial additional assets or one or more lines of business, disposition of
substantial existing assets or one or more existing lines of business, merger,
consolidation, or similar event, the Committee may, in its sole discretion,
adjust the parameters of the Plan for that fiscal year in such a manner as to
preserve to the participants the same relative prospects for earning a bonus
under the Plan as would have been the case if the material alteration had not
occurred. If the Company disposes of an entire operating division or line of
business during a fiscal year, the Company may make to each participant, if any,
who ceases to be employed by the Company as a result of that disposition, an
“Interim Payment” in the same amount, at the same time, and with the same
effect, as if the disposition constituted a Change of Control as defined in
Section 14 below.

13.    Bonus Forfeiture. If the Company’s financial statements for any fiscal
year are required to be restated due to material noncompliance with any
financial reporting requirement as a result of intentional misconduct of a Plan
participant (“Forfeiting Participant”), the individual Forfeiting Participant
shall return or forfeit, as applicable, all or a portion (but not more than one
hundred percent (100%)) of the Plan award or payment at the request of the Board
of Directors of STERIS (the “Board”) or the Committee, in addition to all other
rights and remedies the Company may have in respect of the Forfeiting
Participant. The amount to be recovered from the Forfeiting Participant shall be
the amount by which the bonus or incentive compensation award exceeded the
amount that would have been



--------------------------------------------------------------------------------

payable had the Company’s financial statements been initially filed as restated
(including, but not limited to, the entire Plan award), as determined by the
Board or the Committee. The Committee shall determine whether the Company shall
effect any such recovery (i) by seeking repayment from the Forfeiting
Participant, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Forfeiting Participant under any compensatory plan,
program or arrangement maintained by the Company, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company’s compensation practices, (iv) by any
combination of the foregoing, and/or (v) by any other method. Without limiting
the generality of the foregoing, it is understood and agreed as a condition to
participation in the Plan, and/or receipt of any bonus hereunder, that the
Committee may impose additional bonus forfeiture provisions in respect of Plan
participants for the 2019 and subsequent fiscal years, and to the extent
required by law, for prior fiscal years.

14.    Effect of a Change of Control. Within twenty days after the occurrence of
the first Change of Control (as defined below) to occur in any fiscal year, the
Company may pay to each participant an interim lump-sum cash payment (the
“Interim Payment”) with respect to his or her participation in the plan. The
amount of the Interim Payment shall be equal to the dollar amount of the
participant’s target bonus for the entire fiscal year multiplied by a fraction,
the numerator of which is the number of months between the beginning of the
fiscal year and the end of the month in which the Change of Control occurs and
the denominator of which is 12. The making of the Interim Payment will not
reduce the obligation of the Company to make a final payment under the terms of
the Plan, but the amount of any Interim Payment shall be offset against any
later payment due under the Plan for the fiscal year in which the Change of
Control occurs. Except as an offset against a final payment as provided in the
immediately preceding sentence, the amount of the Interim Payment will not be
offset against any amount due to the participant from or on behalf of the
Company and a participant will not in any circumstances be required to refund
any portion of the Interim Payment to the Company, except as provided in
Section 13.

For purposes of the Plan, a “Change of Control” shall be deemed to have occurred
if at any time or from time to time while this Plan is in effect:

 

  (a)

Any person (other than STERIS, any of its subsidiaries, any employee benefit
plan or employee stock ownership plan of STERIS, or any person organized,
appointed, or established by STERIS for or pursuant to the terms of any such
plan), alone or together with any of its affiliates, becomes the beneficial
owner of 15% or more (but less than 50%) of the ordinary shares of STERIS then
outstanding;

 

  (b)

Any person (other than STERIS, any of its subsidiaries, any employee benefit
plan or employee stock ownership plan of STERIS, or any person organized,
appointed, or established by STERIS for or pursuant to the terms of any such
plan), alone or together with any of its affiliates, becomes the beneficial
owner of 50% or more of the ordinary shares of STERIS then outstanding;

 

  (c)

Any person commences or publicly announces an intention to commence a tender
offer or exchange offer the consummation of which would result in the person
becoming the beneficial owner of 15% or more of the ordinary shares of STERIS
then outstanding;

 

  (d)

At any time during any period of 24 consecutive months, individuals who were
directors at the beginning of the 24-month period no longer constitute a
majority of the members of the Board, unless the election, or the nomination for
election by STERIS’s shareholders, of each director who was not a director at
the beginning of the period is approved by at least a majority of the directors
who (i) are in office at the time of the election or nomination and (ii) were
directors at the beginning of the period; or

 

  (e)

(i) STERIS is merged or consolidated with another corporation and those persons
who were shareholders of STERIS immediately before the merger or consolidation
receive or retain less than 60% of the stock of the surviving or continuing
corporation, (ii) there occurs a sale or other disposition of all or
substantially all of the assets of STERIS, or (iii) STERIS is dissolved.

Notwithstanding anything herein to the contrary, if an event described in clause
(b), clause (d), or clause (e) above occurs, the occurrence of that event will
constitute an irrevocable Change of Control. Furthermore, notwithstanding
anything herein to the contrary, if an event described in clause (c) occurs, and
the Board either approves such offer or takes no action with respect to such
offer, then the occurrence of that event will constitute an irrevocable Change
of Control. On the other hand, notwithstanding anything herein to the contrary,
if an event described in clause (a) above occurs, or if an event described in
clause (c) occurs and the Board does not either approve such offer or take no
action with respect to such offer as described in the preceding sentence, and a
majority of those members of the Board who were directors prior to such event
determine, within the 90-day period beginning on the date such event occurs,
that the event should not be treated as a Change of Control, then, from



--------------------------------------------------------------------------------

and after the date that determination is made, that event will be treated as not
having occurred. If no such determination is made, a Change of Control resulting
from any of the events described in the immediately preceding sentence will
constitute an irrevocable Change of Control on the 91st day after the occurrence
of the event. For the avoidance of doubt, the Redomiciliation, or the
transactions contemplated in conjunction with the Redomiciliation, do not
constitute a Change of Control for purposes of the Plan.

15.    No Right to Compensation or Continued Employment. Neither participation
in the Plan, the provision for or payment of any bonus hereunder nor any action
of the Company, the Board or the Committee with respect to the Plan shall be
held or construed to confer upon any person (a) any legal right to receive, or
any interest in, any bonus or any other benefit under the Plan, (b) any legal
right to continue to serve as an officer or employee of STERIS or any subsidiary
comprising part of the Company, or (c) any relief from or modification to any
agreement with or other obligation to the Company. Payment or other Company
action described in this Plan is solely at the discretion of the Committee
and/or the Board.

16.    Withholding. The Company shall have the right to withhold, or require a
participant to remit to the Company, an amount sufficient to satisfy any
applicable federal, state, local or foreign withholding tax requirements imposed
with respect to the payment of any bonus.

17.    Nontransferability. Except as expressly provided by the Committee, the
rights and benefits under the Plan shall not be transferable or assignable.

18.    Amendment and Termination. The Committee may amend the Plan from time to
time or terminate the Plan at any time.

19.    Disputes and Disagreements. If there is any dispute or disagreement as to
the interpretation of the Plan, or as to any question or right arising from or
related to the Plan, the decision of the Committee shall be final and binding on
all persons except in the case of manifest error.